    Case: 1:20-cv-03488 Document #: 75 Filed: 10/26/20 Page 1 of 2 PageID #:310




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3488
                        Plaintiff,

       v.

1Baaaai and et al.,

                        Defendants.



                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                      OSP                                             172

                      Nkhift                                          160

                  VfjksjlfI23                                         242

              TomorrowShop22                                          232

                 GjfkjfV1812                                           96

                 ytucjndks787                                         266

               Furnituversely20                                        88

                  Greenrober                                          100

                 Ulittlebanana                                        239
   Case: 1:20-cv-03488 Document #: 75 Filed: 10/26/20 Page 2 of 2 PageID #:311




             goodsalestore                                  99

                 ishop                                     113

               Bigpang                                      28

              best_eshop                                    23

              Wannabest                                    247

              Arthumcco                                     11

             Long SH. Trad                                 295

             wen bao shop                                  277

             haiwang shop                                  275

              long island                                  274

                Sheline                                    291

              FY Trading                                    89

                Isfang                                     112

                Pumio                                      313

                SSHY                                       214

              W7 Factory                                   244


DATED October 26, 2020                     Respectfully submitted,

                                           /s/ James A. Karamanis
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
                                           180 N. Stetson, Ste 3050
                                           Chicago, IL 60601
                                           Tel.: 312/553-5300
                                           Attorney No. 6203479
                                           James@bkchicagolaw.com

                                           ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
